DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 9/17/2021.
Claim(s) 5 and 11  has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-4, 6-10 and 12 is/are currently pending.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 9/17/2021, with respect to the rejection of claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 10 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, lines 6-7, note “a sensor processor to generate a value of the physical representation as an aggregate of the one or more sensors” and claim 7, lines 4-5, note “a sensor processor to calculate and generate a value of the physical representation as an aggregate of the one or more sensors” which are not disclosed in the original disclosure documents.  The PGPub specification notes “An IoT Node contains one or more sensors” (Abstract, 0005) and “the IoT node 102 includes one or more sensors” (0014), but does not associated “an aggregate” with respect to the “one or more sensors”.  Furthermore, paragraph 0007 of the PGPub notes “The system includes an IoT node having a sensor to sense a physical representation of an environment associated with the IoT node, a sensor processor to calculate and generate a value of the physical representation”, where the “value” is generated based on a single “sensor”, but does not discloses a plurality of sensors for generating the “value” nor for performing an “aggregate” of the “value”. Furthermore, none of the figures in the drawings allude to “an aggregate of the one or more sensors”.

Claims 2-4, 6, 8-10 and 12 are rejected based upon a rejected parent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael K Phillips/Examiner, Art Unit 2464